ORDER

PER CURIAM
Erik Ross (“Employee”) appeals from a judgment of the Missouri Labor and Industrial Relations Commission (“the Commission”) denying him unemployment benefits because he was discharged by Hilton Worldwide, Inc. (“Employer”) for misconduct. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).